Citation Nr: 0302495	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  90-21 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death due to exposure in service to ionizing 
radiation under the criteria in effect prior to March 26, 
2002.  

WITNESSES AT HEARING ON APPEAL

Appellant, her son, and J.S.


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant is the widow of a deceased veteran who had 
active service from August 1941 to October 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In an appellate decision entered in September 2002, the Board 
granted the appellant's claim seeking service connection for 
the cause of the veteran's death due to exposure in service 
to ionizing radiation, under criteria which became effective 
from March 26, 2002. 


REMAND

The separate issue of the appellant's entitlement to service 
connection for the cause of the veteran's death due to 
exposure to ionizing radiation in service under the criteria 
in effect prior to March 26, 2002, requires further 
development, as set forth below.  

Accordingly, this appeal is remanded to the RO for the 
following further action:  

1.  The RO should refer the claims file 
to the Director of the VA Compensation 
and Pension Service in Central Office in 
Washington, D.C., for a supplemental 
opinion on the merits of the claim under 
38 C.F.R. § 3.311.  Please point out to 
the Director of the VA Compensation and 
Pension Service that his memorandum dated 
March 19, 1999, merely transmits the 
prior medical opinion by S.H. Mather, 
M.D., dated March 5, 1999, and does not 
reflect the independent opinion required 
of him as to whether it is at least as 
likely as not, or alternatively that 
there is no reasonable possibility, that 
the veteran's fatal lung cancer resulted 
from exposure to ionizing radiation in 
service, as required by 38 C.F.R. 
§ 3.311(c).  Also please advise the 
Director of the VA Compensation and 
Pension Service that the U.S. Court of 
Appeals for Veterans Claims requires that 
an adequate rationale for the opinion of 
the Under Secretary for Benefits or his 
designee be provided, consulting as a 
point of reference the factors listed at 
38 C.F.R. § 3.311(e), rather than just a 
cursory explanation.  See Stone v. Gober, 
14 Vet. App. 116 at 120 (2000).  

2.  The RO should next review all of the 
relevant evidence and readjudicate the 
claim seeking service connection for the 
cause of the veteran's death due to 
exposure to ionizing radiation in service 
under the criteria in effect prior to 
March 26, 2002.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant should be furnished 
an appropriate supplemental statement of the case and 
provided an opportunity to respond.  In accordance with 
proper appellate procedures, the case should then be returned 
to the Board for further appellate consideration.  The 
appellant need take no further action unless she is otherwise 
informed, but she may furnish additional evidence and/or 
argument on the remanded matter while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




